Case: 3:20-cv-00224-NBB-RP Doc #: 68-11 Filed: 02/02/21 1 of 2 PagelD #: 1420

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF MISSISSIPPI

 

OXFORD DIVISION
JOHN RASH PLAINTIFF
VS. CIVIL ACTION NO.: 3:20-CV-224-NBB-RP
LAFAYETTE COUNTY, MISSISSIPPI DEFENDANT
AFFIDAVIT OF JOEY EAST

 

I, Joey East, being of age and sound mind, do hereby state the following matters of which I have

personal knowledge. I state the following under penalty of perjury:

1. I am currently serve in the capacity of Sheriff of Lafayette County, Mississippi. I
assumed office in January 2020. Before my election as Sheriff, | was employed as the Chief of
Police of the City of Oxford, Mississippi. As the Chief of Police, I became acquainted with the
pedestrian and vehicular traffic conditions, and related safety issues, in and around Oxford’s
Courthouse Square. The pedestrian and vehicular traffic were always a major concern to me as
Chief of Police and now , as Sheriff, especially during the evening hours, because of the degree

of traffic and the presence of a large student population within the Square at night.

2. When I took office as Sheriff, I expressed my strong concerns over the use of the Circuit
Courthouse grounds at night because of the safety concerns arising from the poor lighting

conditions and at times, the very heavy pedestrian and vehicular traffic in the immediate vicinity.

 
Case: 3:20-cv-00224-NBB-RP Doc #: 68-11 Filed: 02/02/21 2 of 2 PagelD #: 1421

3. I have reviewed the video of the night time activities around the Square which is exhibit
“L. to the County’s Motion for Summary Judgment. Based on my experience and knowledge, the
video accurately shows a typical night time scene during a Thursday through Saturday evening

around and within the Square and shows the typical flow of pedestrians and vehicular traffic.

td
I declare the foregoing under penaity of perjury on this the day of February, 2021.

oS

ZL2

J oey East, Sherift of Lafayette County, Ms,
